UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended May 2, 2009 [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 1-2191 BROWN SHOE COMPANY, INC. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 43-0197190 (IRS Employer Identification Number) 8300 Maryland Avenue St. Louis, Missouri (Address of principal executive offices) 63105 (Zip Code) (314) 854-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesR No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes£ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer RAccelerated filer £Non-accelerated filer £Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£ No R As of May 30, 2009, 42,897,477 common shares were outstanding. 1 PART I FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS BROWN SHOE COMPANY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) ($ thousands) May 2, 2009 May 3, 2008 January 31, 2009 Assets Current assets Cash and cash equivalents $ 46,121 $ 63,197 $ 86,900 Receivables 68,134 74,227 84,252 Inventories 408,459 403,606 466,002 Prepaid expenses and other current assets 46,853 44,861 44,289 Total current assets 569,567 585,891 681,443 Other assets 106,038 96,762 103,137 Investment in nonconsolidated affiliate – 6,526 – Goodwill and intangible assets, net 82,306 215,495 84,000 Property and equipment 411,697 395,313 416,635 Allowance for depreciation (255,833 ) (250,135 ) (259,184 ) Net property and equipment 155,864 145,178 157,451 Total assets $ 913,775 $ 1,049,852 $ 1,026,031 Liabilities and Equity Current liabilities Borrowings under revolving credit agreement $ 39,000 $ – $ 112,500 Trade accounts payable 133,000 134,592 152,339 Accrued expenses 126,521 117,806 137,307 Total current liabilities 298,521 252,398 402,146 Other liabilities Long-term debt 150,000 150,000 150,000 Deferred rent 41,864 41,337 41,714 Other liabilities 30,251 43,667 29,957 Total other liabilities 222,115 235,004 221,671 Equity Common stock 429 423 423 Additional paid-in capital 148,989 144,280 147,702 Accumulated other comprehensive (loss) income (6,074 ) 14,928 (5,781 ) Retained earnings 241,153 401,105 251,760 Total Brown Shoe Company, Inc. shareholders’ equity 384,497 560,736 394,104 Noncontrolling interests 8,642 1,714 8,110 Total equity 393,139 562,450 402,214 Total liabilities and equity $ 913,775 $ 1,049,852 $ 1,026,031 See notes to condensed consolidated financial statements. 2 BROWN SHOE COMPANY, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) Thirteen Weeks Ended ($ thousands, except per share amounts) May 2, 2009 May 3, 2008 Net sales $ 538,740 $ 554,491 Cost of goods sold 330,576 338,029 Gross profit 208,164 216,462 Selling and administrative expenses 212,717 211,175 Restructuring and other special charges (recoveries), net 2,614 (8,387 ) Equity in net loss of nonconsolidated affiliate – 114 Operating (loss) earnings (7,167 ) 13,560 Interest expense (5,249 ) (4,296 ) Interest income 143 538 (Loss) earnings before income taxes (12,273 ) 9,802 Income tax benefit (provision) 5,202 (2,980 ) Net (loss) earnings $ (7,071 ) $ 6,822 Less: Net earnings (loss) attributable to noncontrolling interests 532 (373 ) Net (loss) earnings attributable to Brown Shoe Company, Inc. $ (7,603 ) $ 7,195 Basic (loss) earnings per common share attributable to Brown Shoe Company, Inc. shareholders $ (0.18 ) $ 0.17 Diluted (loss) earnings per common share attributable to Brown Shoe Company, Inc. shareholders $ (0.18 ) $ 0.17 Dividends per common share $ 0.07 $ 0.07 See notes to condensed consolidated financial statements. 3 BROWN SHOE COMPANY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Thirteen Weeks Ended ($ thousands) May 2, 2009 May 3, 2008 Operating Activities Net (loss) earnings $ (7,071 ) $ 6,822 Adjustments to reconcile net (loss) earnings to net cash provided by operating activities: Depreciation 8,623 9,206 Amortization of capitalized software 1,845 2,059 Amortization of intangibles 1,694 1,711 Amortization of debt issuance costs 549 370 Share-based compensation expense (income) 1,373 (57 ) Loss on disposal of facilities and equipment 117 163 Impairment charges for facilities and equipment 1,590 410 Deferred rent 150 (78 ) Deferred income taxes – (147 ) Provision for doubtful accounts 308 25 Foreign currency transaction (gains) losses (12 ) 39 Undistributed loss of nonconsolidated affiliate – 114 Changes in operating assets and liabilities: Receivables 15,809 42,610 Inventories 57,962 31,690 Prepaid expenses and other current assets (2,300 ) (20,230 ) Trade accounts payable (19,372 ) (38,310 ) Accrued expenses (10,891 ) 2,425 Other, net (923 ) (2,531 ) Net cash provided by operating activities 49,451 36,291 Investing Activities Purchases of property and equipment (8,559 ) (13,213 ) Capitalized software (4,783 ) (1,391 ) Net cash used for investing activities (13,342 ) (14,604 ) Financing Activities Borrowings under revolving credit agreement 168,400 135,500 Repayments under revolving credit agreement (241,900 ) (150,500 ) Proceeds from stock options exercised – 178 Tax (expense) benefit related to share-based plans (57 ) 87 Dividends paid (3,004 ) (2,963 ) Net cash used for financing activities (76,561 ) (17,698 ) Effect of exchange rate changes on cash (327 ) (593 ) (Decrease) increase in cash and cash equivalents (40,779 ) 3,396 Cash and cash equivalents at beginning of period 86,900 59,801 Cash and cash equivalents at end of period $ 46,121 $ 63,197 See notes to condensed consolidated financial statements. 4 BROWN SHOE COMPANY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 Basis of Presentation The accompanying condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q of the United States Securities and Exchange Commission (“SEC”) and reflect all adjustments and accruals of a normal recurring nature, which management believes are necessary to present fairly the financial position, results of operations and cash flows of Brown Shoe Company, Inc. (the “Company”). These statements, however, do not include all information and footnotes necessary for a complete presentation of the Company's consolidated financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States. The condensed consolidated financial statements include the accounts of the Company and its wholly-owned and majority-owned subsidiaries as well as a variable interest entity for which the Company is the primary beneficiary, after the elimination of intercompany accounts and transactions. The Company’s business is seasonal in nature due to consumer spending patterns, with higher back-to-school, Easter and Christmas holiday season sales. Traditionally, the third fiscal quarter accounts for a substantial portion of earnings for the year. Interim results may not necessarily be indicative of results which may be expected for any other interim period or for the year as a whole. Certain prior period amounts in the condensed consolidated financial statements have been reclassified to conform to the current period presentation. These reclassifications did not affect net (loss) earnings attributable to Brown Shoe Company, Inc. For further information, refer to the consolidated financial statements and footnotes included in the Company's Annual Report on Form 10-K for the year ended January 31, 2009. Note 2 Impact of New and Prospective Accounting Pronouncements New Accounting Pronouncements FASB Statement No. 157, Fair Value Measurement In September2006, the Financial Accounting Standards Board (“FASB”) issued SFAS No.157, Fair Value Measurement (“SFAS No. 157”). This statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (“GAAP”) and expands disclosures about fair value measurements. This statement was effective for financial statements issued for fiscal years beginning after November 15, 2007. In February 2008, the FASB issued FASB Staff Position FAS No. 157-2, Effective Date of FASB Statement No. 157 (“FSP No. 157-2”), which amends SFAS No. 157 by delaying its effective date by one year for non-financial assets and non-financial liabilities, except for items that are recognized or disclosed at fair value in the financial statements on a recurring basis. The Company adopted the provisions of SFAS No. 157, as amended, for financial assets and financial liabilities at the beginning of 2008. The Company adopted SFAS No. 157 for non-financial assets and non-financial liabilities at the beginning of 2009. The adoption of SFAS No. 157 for non-financial assets and non-financial liabilities did not have a material impact on the Company’s condensed consolidated financial statements, although additional disclosures related to fair value measurements are required. See Note 12 to the condensed consolidated financial statements for additional information related to fair value measurements. FASB Statement No. 141(R), Business Combinations In December2007, the FASB issued SFAS No.141(R), Business Combinations, a replacement of FASB Statement No.141 (“SFAS No. 141(R)”), which significantly changes the principles and requirements for how the acquirer of a business recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed and any noncontrolling interest in the acquiree. The statement also provides guidance for recognizing and measuring goodwill acquired in a business combination and determines what information to disclose to enable users of the financial statements to evaluate the nature and financial effects of the business combination. This statement is effective prospectively, except for certain retrospective adjustments to deferred tax balances, for fiscal years beginning after December15, 2008. SFAS No. 141(R) is effective for business combinations made by the Company on or after February 1, 2009. 5 FASB Statement No. 160, Noncontrolling Interests in Consolidated Financial Statements In December2007, the FASB issued SFAS No.160, Noncontrolling Interests in Consolidated Financial Statements, an amendment of ARB No.51 (“SFAS No. 160”). This statement establishes accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary. Minority interests have been recharacterized as noncontrolling interests and classified as a component of equity separate from the parent’s equity. In addition, SFAS No. 160 establishes reporting requirements that provide sufficient disclosures that clearly identify and distinguish between the interests of the parent and the interests of the noncontrolling owners. This statement is effective prospectively for fiscal years beginning after December15, 2008, except for certain retrospective disclosure requirements. Accordingly, the Company adopted SFAS No. 160 at the beginning of 2009. The presentation and disclosure requirements of this standard impacted how the Company presents and discloses noncontrolling interests in the condensed consolidated financial statements and this standard was applied retrospectively for all periods presented. FASB Statement No. 161, Disclosures about Derivative Instruments and Hedging Activities In March 2008, the FASB issued SFAS No. 161, Disclosures about Derivative Instruments and Hedging Activities, an amendment of FASB Statement No. 133 (“SFAS No. 161”). This statement requires enhanced disclosures about an entity’s derivative and hedging activities and thereby seeks to improve the transparency of financial reporting. Entities are required to provide enhanced disclosures relating to: (a) how and why an entity uses derivative instruments; (b) how derivative instruments and related hedged items are accounted for under SFAS No. 133, Accounting for Derivative Instruments and Hedging Activities, and its related interpretations; and (c) how derivative instruments and related hedged items affect an entity’s financial position, financial performance and cash flows.
